DETAILED ACTION
Pending Claims
Claims 1-21 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/408,895, 16/408,794 & 16/409,907} has been reviewed and accepted.  The terminal disclaimer has been recorded.  

Response to Amendment
The previous objection to claims 1-12, 14-19, and 21 has been overcome by amendment.
The rejection of claims 1-7 and 9-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 15 and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.  
The rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Newey (US Pat. No. 2,965,609) and Shokal (US Pat. No. 2,633,458) has been overcome by amendment.

Claim Objections
Claims 1-19 and 21 are objected to because of the following informalities: 
Regarding claims 1-7, 9-19 and 21, for improved clarity, claim 1 should state: m, n, o, p, q, r and s = 0 or 1, provided that at least one of m, n, o, p, q, r, and s is 1.  Claims 2-7, 9-19, and 21 are objected to because they are dependent from claim 1.
Regarding claim 8, for improved clarity, the language “b) a cyclic amine of the” should be removed.
Further regarding claim 13, claim 13 fails to actually present a “following percentage” for component d).  For improved clarity, the claim should state: 
The composition as claimed in Claim 1, wherein component a) is present in an amount from 30 to 95% by weight based on the total weight of the composition; wherein component b) is present in an amount from 1 to 50% by weight based on the total weight of the composition; wherein component c) is present in an amount of from 0.001 to 5% by weight based on the total weight of the composition; wherein the composition optionally further comprises e) auxiliaries or additives in an amount of up to 48% by weight based on the total weight of the composition; and wherein the percentage of b) based on total weight of b) and d) is at least 10% by weight.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, claim 21 states: A process for producing a composition according to Claim 1, wherein X in formula (II) has a chain length of 2 to 15 atoms.  The scope of this “process” is unclear because the claim does not present any process steps.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2015/0232717 A1).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2015/0232717 A1) in view of Janssen et al. (US 3,492,269).
Regarding claim 8, Tran et al. disclose: (8) a composition (Abstract; Examples 1-5 in paragraphs 0060-0067: see “structural adhesive”) comprising
a) an epoxy resin (Examples 2-5 in paragraphs 0060, 0063 & 0065: see “Epalloy 5001” (mixture of epoxidized hydrogenated bisphenol A and sorbitol polyglycidyl ether)
b) a cyclic amine (Examples 2-5 in paragraphs 0060, 0063 & 0065: see “ARADUR 42” (isophorone diamine) or combination “ARADUR 42” and “JEFFCAT TD 33A” (triethylene diamine); see also paragraphs 0035 & 0043),
c) a salt of a Brønsted acid having a pKa of between 2 and -9.0 selected from the group consisting of calcium nitrate, magnesium bromide, zirconium(IV) chloride, indium chloride, bismuth chloride, copper tetrafluoroborate, calcium oxalate, lithium bromide and magnesium nitrate (Examples 2-5 in paragraphs 0060, 0063 & 0065: see “Ca(NO3)2” (calcium nitrate); see also paragraphs 0029-0034), and
(d) an amine not covered by the part b) (Examples 2-5 in paragraphs 0060, 0063 & 0065: “JEFFAMINE D230”, see also “polyoxyalkylene amine” in paragraphs 0035-0042), wherein the percentage of the cyclic amine b) based on total weight of the amines b) and d) is at least 50% by weight (Examples 2 (50% or 51%) and 3-5 (50% or 52%).
The examples of Tran et al. fail to explicitly disclose: (8) where the ratio of the epoxy groups in the epoxy resin to the sum total of all NH groups in all amines is 0.9:1 to 1.1:1.  However, the general teachings of Tran et al. disclose that in some embodiments “the amount of amine hardener in part (B) is the amount required to furnish one amino hydrogen per epoxy group (stoichiometric amount) in part (A),” (see paragraph 0044; see also paragraph 0056), which corresponds to a ratio of 1:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of Tran et al. with the instantly claimed ratio of epoxy groups to NH groups (0.9:1 to 1.1:1) because: (a) the general teachings of Tran et al. disclose that in some embodiments “the amount of amine hardener in part (B) is the amount required to furnish one amino hydrogen per epoxy group 
As discussed above, the exemplary embodiments of Tran et al. feature isophorone diamine or a combination of isophorone diamine and triethylene diamine representing the claimed “cyclic amine (b)”.  Accordingly, the exemplary embodiments of Tran et al. fail to disclose: (8) b) a cyclic amine selected from the group consisting of aminoethylpiperazine (AEP, 1-(2-aminoethyl)piperazine), 1-(3-aminopropyl)piperazine, 1-imidazolidinoethanamine, imidazolidino-N-propanamine, .alpha.-methyl-1-piperazinethanamine, 2,6-dimethyl-1- piperazinoethanamine, 2-amino-1-(piperazin-1-yl)ethanone, 4-(2-aminoethyl)piperidine, 3-(2-aminoethyl)piperidine and 2-(2-aminoethyl)piperidine, and triazinane.  However, the general teachings of Tran et al. contemplate the use of other cyclic amines, other than isophorone diamine and triethylene diamine (see paragraph 0043).  These additional cyclic amines contemplated by Tran et al. include aminoethylpiperazine (see paragraph 0043: see “N-aminoethylpiperazine”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiments of Tran et al. with the instantly claimed cyclic amine because: (a) the exemplary embodiments of Tran et al. feature isophorone diamine or a combination of isophorone diamine and triethylene diamine representing the claimed “cyclic amine (b)”; (b) the general teachings of Tran et al. contemplate the use of other cyclic amines, other than isophorone diamine and triethylene diamine; and (c) these additional cyclic amines contemplated by Tran et al. include aminoethylpiperazine.
Regarding claims 1, 10, 15, and 19-21, the teachings of Tran et al. are as set forth above and incorporated herein to obviously satisfy claims (1, 10, 15 & 19-21).
Regarding claims 2, 3, 5-7 and 9, the teachings of Tran et al. are as set forth above and incorporated herein to obviously satisfy claims (2, 3, 5-7 & 9).  Their exemplary epoxidized hydrogenated bisphenol A satisfies the claimed “polyepoxide based on bisphenol A diglycidyl ether”.
Regarding claim 4, the teachings of Tran et al. are as set forth above and incorporated herein.  Tran et al. fail to explicitly disclose an embodiment: (4) wherein the percentage of the cyclic amine b) based on total weight of the amines b) and d) is at least 70% by weight.  Rather, they contemplate the use of polyoxyalkylene amines, aliphatic amines, cycloaliphatic amines, and mixtures thereof (see paragraph 0035).  These mixtures are open to any relative amounts of these amines, including amounts approaching 100 wt% of the cyclic (cycloaliphatic) amines.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiments of Tran et al. with the instantly claimed amounts of b) and d) (at least 70 wt% of b)) because: (a) Tran et al. contemplate the use of polyoxyalkylene amines, aliphatic amines, cycloaliphatic amines, and mixtures thereof; (b) these mixtures of Tran et al. are open to any relative amounts of these amines, including amounts approaching 100 wt% of the cyclic (cycloaliphatic) amines; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 11, 12, and 14, the teachings of Tran et al. are as set forth above and incorporated herein to obviously satisfy claims (11, 12 & 14).  The exemplary polyethylene glycol solvent satisfies the claimed “auxiliaries or additives”.
Regarding claim 13, the teachings of Tran et al. are as set forth above and incorporated herein to obviously satisfy claim (13).  At least a portion of the exemplary embodiments appear to satisfy the claimed amounts.  Specifically, Example 2 features a mixture of parts (A) and (B) in a weight ratio of 4:1.  This yields approximately 80 wt% of a), approximately 9 wt% of b), and a combined 2 wt% of c) and e).
Regarding claim 16, the bonded article of Tran et al. (see paragraph 0057) obviously satisfies the composite of claim (16).
Regarding claims 17 and 18, Tran et al. use their composition as a structural adhesive.  They fail to explicitly disclose: (17) a casting resin of the composition or (18) a coating composition of the composition.  However, the recitations “casting resin” and “coating composition” have been given little patentable weight because the recitations occur in the preambles.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
In the instant case, the preambles merely recite the intended uses of the composition, wherein the prior art can meet these future limitations by merely being capable of such intended uses.  The skilled artisan would have expected the composition of Tran et al. to be capable of being used as a casting resin or as a coating composition because it satisfies all of the material/chemical limitations of the claimed invention.
Further regarding claims 17 and 18, Janssen et al. disclose a similar epoxy-based composition cured with amine hardeners and a metal salt accelerator (see Abstract).  They 
Therefore, the skilled artisan would have expected the composition of Tran et al. to be suitable as a casting resin or as a coating composition because: (a) Janssen et al. disclose a similar epoxy-based composition cured with amine hardeners and a metal salt accelerator; and (b) Janssen et al. demonstrate that this type of epoxy-based composition is equally suitable as an adhesive, as a casting resin, and as a coating composition.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 6, 2022